UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2245


PAUL D. ATWOOD,

                  Plaintiff – Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:11-cv-01742-SAG)


Submitted:   March 28, 2014                 Decided:   April 1, 2014


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul D. Atwood, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland; Craig Ormson, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Paul D. Atwood appeals the magistrate judge’s order *

upholding the Commissioner’s denial of Atwood’s application for

disability insurance benefits.           We have reviewed the record and

find       no   reversible   error.   Accordingly,        we   affirm   for   the

reasons stated by the magistrate judge.                 Atwood v. Comm’r, No.

1:11-cv-01742-SAG (D. Md. Aug. 21, 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




       *
        The parties          consented       to   the   jurisdiction    of    the
magistrate judge.



                                         2